Citation Nr: 0730782	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO. 04-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 until August 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board first considered this appeal in March 2006 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought. As such, this 
matter is properly returned to the Board for appellate 
consideration. 


FINDINGS OF FACT

1. The veteran does not have a right ear hearing loss 
disability.

2. Sensorineural hearing loss of the left ear was not 
manifested during service, or within one year from separation 
from service, and is not causally or etiologically related to 
service.

3. Tinnitus is causally or etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for hearing 
loss of the right ear have not been met. 38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2. The criteria for a grant of service connection for hearing 
loss of the left ear have not been met. 38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

3. The criteria for a grant of service connection for 
tinnitus have been approximated. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in January 2004 
and April 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. The April 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The VA outpatient 
treatment records, private medical records and lay statements 
are associated with the claims file. Although a copy of the 
veteran's DD 214, and a copy of the separation examination 
were associated with the claims file the RO made a formal 
finding that additional service medical records were 
unavailable in April 2004. Subsequently, the RO undertook a 
search for sick/morning reports. The RO also contacted the 
veteran and requested any copies of service medical records 
he had in his possession. Letters in January 2004 and April 
2006 advised the veteran that he may submit other documents, 
such as lay statements or employment records, in support of 
his claim. In response to this letter, the veteran submitted 
three lay statements and indicated that there were no 
additional private records. 

Thus, the RO has done everything reasonably possible to 
locate the service medical records and associate alternate 
source documents with the claims files upon learning the 
service medical records were unavailable. As such, the RO has 
satisfied the heightened duties of Dixon v. Derwinski, 3 Vet. 
App. 261 (1992). Additionally, the veteran provided testimony 
at an RO hearing. The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claim. In fact, in January 2004, the veteran indicated he had 
no additional evidence to submit. All evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for bilateral hearing 
loss and tinnitus. Specifically, during the September 2004 RO 
hearing, the veteran explained that the hearing conditions 
began during service as a result of exposure to noise from 
fire trucks. 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing Loss

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385. This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385. 
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

Private medical records reflect a diagnosis of hearing loss 
and a March 1993 audiometric test revealed hearing thresholds 
above 26 decibels in all frequencies of the left ear. Thus 
the veteran meets the criteria of 38 C.F.R. § 3.385 for the 
left ear. The right ear, however, does not reflect findings 
of at least 26 decibels in three of the specified 
frequencies. Nor is there a finding of 40 decibels in any of 
the specified frequencies. As such, there is no current right 
ear disability. A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). Therefore the preponderance of the evidence is 
against the claim for service connection fo the right ear.  

As there is a current left ear disability, the remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

The August 1956 examination performed in connection with the 
veteran's separation from service, however, reflected hearing 
of 15/15 on the whispered voice test. Significantly, the 
veteran has not alleged that hearing loss was diagnosed 
during service. During the September 2004 RO hearing, the 
veteran explained that although he began noticing hearing 
problems during service, he was informed that the chief told 
him there would be noise in the fire department and he would 
have to "put up with it." In other words, the veteran did 
not indicate he sought treatment for hearing loss during 
service but rather contended the inservice incurrence was 
exposure to noise as a fire engineer. In this regard, the 
veteran's form DD 214 confirms the veteran's military 
occupational specialty was a fire fighter. Therefore, giving 
the veteran the benefit of the doubt, the account of acoustic 
trauma from fire engines will be accepted as the inservice 
incurrence. 

More significantly, there is no competent medical evidence of 
a nexus. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical records relate the hearing loss to any incident 
or event in service.

The veteran submitted lay statements in support of his claim. 
D.C. related that the veteran had hearing loss and a ringing 
in his ears from his days in the military. An April 2006 
statement of the veteran's brother, J.L.G., related that the 
hearing loss had been present for years but worsened over the 
past five years. An April 2006 statement of R.B.J. reflected 
that the veteran indicated in 1988 that the hearing loss was 
related to an injury from his period of service. Mrs. J. also 
explained the hearing loss worsened over the years and 
described intense ringing of the ears. She indicated she had 
to speak up and stand closer to the veteran when talking to 
him and at times asked his wife to relay the information. 
While these statements are competent in describing the 
veteran's complaints of difficulty hearing or describing the 
drafter's personal observations as to the veteran's hearing, 
they are not probative on the issue of whether the hearing 
loss emanated from any incident of active military service. 
The veteran's brother and friends, as lay persons, are not 
competent to offer an opinion that requires medical 
expertise, such as offering a diagnosis of a disorder or an 
opinion as to the etiology of a diagnosed disorder. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). Therefore, these lay 
statements are insufficient to service as the medical nexus 
as there is no evidence indicating the lay persons are 
medical professionals competent to render such an opinion. 
Id. 

Nor is there any evidence of continuity of symptomatology. 
Although the veteran reported continuous hearing loss since 
service, there is no indication of treatment of hearing loss 
until March 1993 (i.e. approximately 37 years after the 
veteran's separation from service). The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). The gap in evidence also demonstrates the 
hearing loss did not manifest to a compensable degree within 
one year of the veteran's separation from service. As such, 
service connection pursuant to 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307, 3.309 is not warranted.

Therefore, the preponderance of the evidence is against the 
veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus

The veteran has a current diagnosis of tinnitus as reflected 
in the private medical records. The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Although the August 1956 examination performed in connection 
with the veteran's separation from service did not note any 
tinnitus, the veteran has described exposure to noise as a 
fire engineer. As noted above, the veteran's account of 
acoustic trauma from fire engines will be accepted as the 
inservice incurrence. 

While none of the medical evidence of record relates the 
tinnitus to service, the veteran has testified that he had 
continuous ringing in his ears since service. Specifically, 
during the RO hearing, the veteran explained he had ringing 
in the ears after an engine backfired. He indicated the 
ringing was present in other locations and at night but 
stated it was less severe in quiet settings. The veteran 
related the tinnitus was periodic from service until 1971 and 
severe from that point onwards. The veteran is competent to 
testify as to the symptoms he experienced, including the 
presence of ringing of the ears. Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Furthermore, the Board finds the veteran's testimony 
to be credible as there are no conflicting statements in the 
record nor is there any evidence suggesting the veteran was 
mistaken. In fact, the veteran's complaint of ringing in the 
ears was corroborated by the other lay statements. See 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006). 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, but 
such would not materially assist the Board in this 
determination. Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for tinnitus will 
be granted. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991). Given this mandate, the Board provides clarifies the 
reasons for the denial of service connection for hearing 
loss, in view of the award of the benefit as to tinnitus.

Unlike regulatory provisions defining a hearing loss 
"disability" under 38 C.F.R. § 3.385, above, there are no 
similar provisions relative to establishment of service 
connection for tinnitus. While the veteran may posit that 
hearing loss is attributable to military service, he is not 
shown to have the requisite competence to render such an 
opinion - especially one involving the evaluation of numeric 
test data resulting from clinical testing and applied to VA's 
regulations. See Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

However, with regard to tinnitus, apart from the finding that 
the veteran was exposed to acoustic trauma in service, he is 
competent to report the continuation of such symptoms since 
that time, and competent medical opinion has not wholly found 
ruled such a nexus out. See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Accordingly, service connection for tinnitus will be granted.


ORDER

Service connection for hearing loss of the right ear is 
denied.

Service connection for hearing loss of the left ear is 
denied.

Service connection for tinnitus is granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


